Title: To John Adams from François Adriaan Van der Kemp, 9 November 1815
From: Van der Kemp, François Adriaan
To: Adams, John


				
					
					Olden Barneveld, November 9, 1815.
				
				Musing on Molière, the last precious gift of de Gyzelaer, which I received this summer, I was as usual diverted from him to you, recollecting your kindness. My own health is improved, my old enemy raps only now and then a lady’s knock at the door; though I am not always permitted to say not at home, our pour parler does not last long. I shall go to-night to make a party of Quadrille with my old friend Mappa, but tell it not in Gath. I have laid aside all serious studies for a time, turning to Shakespeare, and amused myself with Redi il bacco in Toscana. I am delighted with Fortiguerra’s admirable Ricciardetto. Can you send me Ronsard’s Poésies and Condorcet? And can you explain the spinning with a distaff? I can’t conceive how. It is yet done in Siberia.
				
					
				
				
			